             Case 3:20-cv-05206-RSL Document 18 Filed 02/03/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8   DANIEL GRAHAM,                                  NO. 3:20-CV-05206-RSL

 9                         Plaintiff,                 STIPULATED MOTION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
10          vs.
11
     SAFEWAY, INC., a foreign corporation,
12   TOTAL CLEANING SOLUTIONS, INC., a
     Washington corporation,
13
                           Defendants.
14
                                           I. STIPULATION
15
            It is hereby stipulated and agreed by and between Plaintiff Daniel Graham and
16
     Defendants Safeway, Inc., and Total Cleaning Solutions, Inc., that all claims asserted, or which
17
     could have been asserted herein by and between them, shall be dismissed with prejudice and
18
     without an award of attorney’s fees or costs.
19

20

21

22

23

24

25

                                                                       Betts
                                                                       Patterson
     STIPULATED MOTION FOR DISMISSAL                                   Mines
     WITH PREJUDICE                                  -1-               One Convention Place
                                                                       Suite 1400
     Case No. 3:20-CV-05206-RBL                                        701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
             Case 3:20-cv-05206-RSL Document 18 Filed 02/03/21 Page 2 of 2




 1
            DATED this 29th day of January, 2021.
 2
     SADLER INJURY LAW GROUP LLP                         BETTS, PATTERSON & MINES, P.S.
 3

 4

 5

 6   By s/Jeffrey Sadler (with email permission)         By
       Jeffrey Sadler, WSBA# 27136                         Natasha Khachatourians, WSBA #42685
 7     John L. Messina, WSBA# 4440                       Attorneys for Defendants Safeway, Inc, and
     Attorneys for Plaintiff Daniel Graham               Total Cleaning Solutions, Inc.
 8

 9

10                                                 II.     ORDER

11          Pursuant to the foregoing Stipulation, it is hereby ORDERED that all claims asserted, or
12   which could have been asserted in this matter, by and between Plaintiff Daniel Graham and
13
     Defendants Safeway, Inc., and Total Cleaning Solutions, Inc., are dismissed with prejudice and
14
     without an award of attorney’s fees or costs.
15
            Dated this 3rd day of February, 2021.
16

17

18                                                   Robert S. Lasnik
                                                     United States District Judge
19

20

21

22

23

24

25

                                                                          Betts
                                                                          Patterson
     STIPULATED MOTION FOR DISMISSAL                                      Mines
     WITH PREJUDICE                                      -2-              One Convention Place
                                                                          Suite 1400
     Case No. 3:20-CV-05206-RBL                                           701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
